  LEADER COMMUNICATION
S, INC
. 243 Leader Communications, Inc
. and
 International A
s-sociation of Machinists
, AFL
ŒCIO, L
ocal
 171. 
Case 17
ŒCAŒ069008
 August 
20, 2014
 DECISION AND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On April 10, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 359 NLRB 
730.  Thereafter, the General Counsel filed an application 
for enforcement and the Respondent fi
led a petition for 
review in the United States Court of Appeals for the 
Tenth Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm
.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct.
 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.   Thereafter, the court 
of appeals vacated the Board™s Decision a
nd Order and 
remanded this case for further proceedings consistent 
with the Supreme Court™s decision.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in
 NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge™s 
supplemental 
decision and the record in light of 
the exceptions and briefs.  We have also considered the 
now
-vacated 
Supplemental 
Decision and Order, and we 
agree with the rationale set f
orth therein.
1  Accordingly, 
1 In finding 
that the Respondent violated Sec
. 8(a)(5) and (1) of the 
Act by bargaining in bad faith when it 
repudiated, without good cause, 
the November 29, 2011 tentative agreement with the Union
, we add
i-tionally 
note that the Board has held that
 ﬁ[i]f an agent for one of the 
parties to collective
-bargaining negotiations has only limited authority 
to negotiate 
a contract, this limitation must be disclosed to the other 
party before agreement is reached.ﬂ
 Adams Iron Works, Inc.
, 221 
NLRB 71, 78 (1975),
 enfd. 556 F.2d 557 (2d Cir. 1976),
 and cases 
cited therein. 
 Here, there was no credible evidence that the Respon
d-
ent™s sole negotiator at the bargaining sessions, Inslee Bennett, i
n-
formed the Union prior to reaching the November 29 tentative agre
e-ment that he would need to seek approval authority from the Respon
d-
ent™s CEO to bind the Respondent.  Rather, the credite
d evidence esta
b-
lished
 that Bennett had negotiated binding contracts on the Respon
d-
ent™s behalf prior to his dealings with the Union and that he was one of 
two individuals authorized 
by the Respondent 
to legally commit 
it to 
any contract.  
 Member Joh
nson,
 like his colleagues, 
does not rely on the judge™s 
findings that the Respondent bargained in bad faith by other conduct.  
He observes that
, although the Respondent
 throughout 
the negotiations 
with the Union
 had adhered to its initial position on contract d
uration, 
wages and nonwage benefits, the parties reached tentative agreements 

on a number of no
n-economic issues.
  Further, in the Respondent™s 
final offer, it acceded to the Union™s position on just cause in seniority.  
we 
affirm the judge™s rulings, findings, and conclusions 
and 
adopt the judge™s recommended Order
 to the extent 
and for the reasons stated in the
 Supplemental 
Decision 
and Order reported at 359 NLRB 
730, which is incorp
o-rated 
herein by reference.
2 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post 
and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected
 activities
  WE WILL NOT
 fail and refuse to bargain in good faith 
by repudiating, without good cause or in order to fru
s-
trate bargaining, tentative agreements previously reached 
with the International Association of Machinists, AFL
ŒCIO, Local Union 171 (th
e Union), which is the excl
u-sive collective
-bargaining representative of the employee 
unit described below.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL
, on request, b
argain in good faith with the 
Union as the exclusive collective
-bargaining represent
a-tive of our employees in the following appropriate unit 
concerning the terms and conditions of employment and, 
if an understanding is reached, embody the understan
d-
ing in 
a signed agreement:
  All full
-time and regular part
-time computer electronics 
technicians employed by the Employer [Respondent] at 
It is Member Johnson™s view that al
l of these concessions demonstrated 
the Respondent™s intent to reach an agreement.
  See
 Larsdale, Inc
., 310 
NLRB 1317, 1320 (1993) (employer did not engage in bad
-faith ba
r-gaining where it failed to make concessions with respect to wages, 
health insurance,
 and pensions but made a number of significant
 con-
cessions on other issues); 
Garden Ridge Management
, 347 NLRB 131
, 131
 and 
fn. 5
 (2006) (the General Counsel failed to prove by a prepo
n-
derance of the evidence that the 
employer
 did not 
seek
 to 
obtain agre
e-ment with the union
). 2  We shall 
substitute a new notice 
in accordance 
with
 our decision 
in Durham School Services
, 360 NLRB 
694
 (2014).
 361 NLRB No. 28
                                                                                                                                 244 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
   Tinker Air Force Base, Oklahoma City, Oklahoma to 
provide support for the three (3) E
-3 Mission Crew 
Simulators and one (1) F
acility for Interoperability 
Testing device, but EXCLUDING all other employees, 

office clerical employees, professional employees, 

managerial employees, guards and supervisors as d
e-fined in the Act.
  WE WILL
 reinstate the tentative agreement previously 
rea
ched on November 29, 2011, covering contract dur
a-tion, wages, just cause, and nonwage benefit provisions. 
 LEADER 
COMMUNICATIONS
, INC.  The Board™s decision can be found at 
www.nlrb.gov/case/17
ŒCAŒ069008
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 

D.C. 20570, or by calling (202) 273
-1940.
    